PER CURIAM.
This court granted appellant, Rodney Dunbar’s, petition for writ of habeas corpus seeking a belated appeal. Upon the appointment, the public defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In the circuit court this appellant entered a plea of guilty and was sentenced as a habitual offender for possession of cocaine (94-4393 CF) and for burglary of a dwelling (94-1001 CF 10A). We affirm the judgments but remand for correction of appellant’s sentence for possession of cocaine.
The state has filed a concession of error and we agree that the trial court committed error by sentencing appellant as a habitual offender for possession of cocaine. See Stubbs v. State, 676 So.2d 532 (Fla. 4th DCA 1996); Reeves v. State, 659 So.2d 1259 (Fla. 4th DCA 1995); § 775.084(1)(a) 3, Fla. Stat. (1993). As in Stubbs the error may be harmless when considered with the other sentence imposed but we remand for the trial court to correct the habitualization for possession of cocaine to avoid any future errors.
AFFIRMED in part; REVERSED in part; and REMANDED.
STONE, POLEN and HAZOURI, JJ., concur.